Citation Nr: 0322144	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for plantar warts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.

This case came before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied service connection 
for pes planus and plantar warts.  In April 2002, the Board 
issued a decision which denied service connection for pes 
planus; thus that issue is no longer on appeal.  The Board 
also undertook additional development of the evidence on the 
remaining issue of service connection for plantar warts, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development consisted of requesting medical 
treatment evidence and scheduling the veteran for a VA 
examination.  In the process of attempting this development, 
the Board learned that the veteran was no longer residing at 
his address of record, and that his telephone number there 
had been disconnected.  Efforts to find a current address for 
the veteran were unsuccessful.  In May 2003, the Board 
development regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, this is of no consequence in the 
present case, as the veteran's whereabouts are unknown, and 
development of evidence by either the Board or RO is no 
longer possible.


FINDING OF FACT

The veteran does not currently have a diagnosis of plantar 
warts.  


CONCLUSION OF LAW

Claimed plantar warts were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1978 to May 1979.  His entrance examination in August 1978 
noted moderate pes planus.  His service medical records do 
not mention any treatment for plantar warts.  At the March 
1979 service separation examination it was noted there was a 
plantar wart on the right foot.  

There is no post-service medical evidence of plantar warts of 
the feet.  

In January 2001, the veteran filed a claim seeking service 
connection for plantar warts.  He indicated that he had 
received treatment for this condition from the medical unit 
at the prison where he was currently confined.

In March 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.

In April 2001, medical treatment records were received from 
the prison's medical unit.  These treatment records, dated 
from March 1999 to February 2001, do not show plantar warts.

In September 2001, the veteran submitted his substantive 
appeal noting a new address of record.  

In May 2002, the Board sent correspondence to the veteran's 
address of record requesting that he identify all providers 
of treatment for his plantar warts since his separation of 
service.  The letter was returned as undeliverable.  

A report of contact, dated in June 2002, noted that the 
veteran could not be scheduled for a VA examination because 
no response to the letter scheduling the examination had been 
received, and the veteran's phone number had been 
disconnected.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim, 
and of the respective duties of his and the VA to obtain 
evidence.  Pertinent identified medical records have been 
obtained to the extent possible.  A VA examination is not 
possible as the veteran's whereabouts are unknown.  Under the 
circumstances, the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

The veteran's service medical records do not mention plantar 
warts, except for the 1979 separation examination which noted 
a right foot plantar wart.  There is, however, no medical 
evidence of a post-service plantar wart, including any 
current plantar wart.  Treatment records dated from 1999 to 
2001 do not mention a plantar wart.  No other pertinent 
treatment records have been identified by the veteran, and he 
cannot be given a VA examination since his whereabouts are 
unknown.

One of the requirements for service connection is competent 
medical evidence of the current existence of the claimed 
disability.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As 
there is no medical evidence showing the current existence of 
plantar warts, there may be no service connection for such 
claimed condition.  The veteran, as a layman, has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The preponderance of the evidence is against the claim for 
service connection for plantar warts.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for plantar warts is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

